Citation Nr: 0812544	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-13 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to July 
1981.  

This appeal arises from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The claims folder include a current diagnosis of multiple 
sclerosis (MS).  

2.  A VA physician has stated the veteran first had symptoms 
of MS in service.  


CONCLUSION OF LAW

Multiple Sclerosis was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record includes VA and private records which 
include diagnosis of remitting MS.  In December 2003 a VA 
physician wrote in the veteran's records that in the 1970's 
the veteran had trouble with impotence and heat tolerance.  
He was in the service at the time.  The physician took those 
symptoms as early signs of MS, and stated that if his records 
indicated those symptoms back to than, service connection 
should be granted for MS.  

In January 2006, the veteran testified before the undersigned 
Veterans Law Judge at  hearing.  He testified that in service 
he had difficulty tolerating the heat.  He also had symptoms 
such as skin rashes, numbness in his left arm, tremors in his 
right hand and things that he could not understand.  The 
symptoms described by the veteran are of the type that could 
be observed or experienced by a lay person.  For that reason 
the veteran's testimony is competent evidence of those 
symptoms in service.  

The first diagnosis of MS appears in a December 2002 private 
neurological report, which noted probable MS.  Later private 
and VA records include ongoing treatment for MS.  

In April 2007 the Board of Veterans' Appeals (Board) remanded 
the veteran's claim to afford the veteran examination and to 
obtain a medical opinion.   

In November 2007, a VA neurological evaluation of the veteran 
was conducted.  The physician reviewed the claims folder.  
While in the service the veteran manifested heat intolerance, 
anxiety and fatigue, and allergic symptoms.  After examining 
the veteran and reviewing the record, relapsing, remitting, 
MS was diagnosed.  The VA physician stated as follows:

This is most likely as not manifested in 
the service and in the seven years post 
service.  This is mainly by heat 
intolerance, anxiety and fatigue.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The evidence includes current diagnoses of MS.  Two physician 
have indicated the veteran had symptoms in service which were 
related to his MS.  The Board has carefully reviewed the 
service medical records and noted complaints of blurred 
vision, pain in the extremities of unexplained origin or 
duration, and notably an August 1973 entry of stomach 
problems.  After examining the veteran the assessment was 
anxiety, with a notation that the veteran had vague symptoms 
that might be suggestive of ulcers.  The veteran was also 
treated in service for an allergic reaction that manifested 
in a rash on his hands and psoriasis.  The veteran has 
offered his testimony that he suffered heat intolerance and 
fatigue in service.  M 

The Board has concluded the evidence supports the grant of 
service connection for MS, as there are symptoms documented 
in service and described by the veteran, which competent 
medical professionals have indicated were the symptoms of MS.  
38 C.F.R. § 3.303 (2007).  


ORDER

Service connection for Multiple Sclerosis (MS) is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


